PER CURIAM:
Leon Aaron Morris appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* Morris v. Samuels, No. 2:14-cv-00018-JPB-RWT, 2015 WL 4893185 (N.D.W.Va. Aug. 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the *140materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We deny Morris' motion to seal his entire case (ECF No. 4), and his motions to appoint counsel on appeal. (ECF No. 17, 20),